                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

Lorie Ann Bodfield,

            Plaintiff,

     v.                                     Case No. 2:18-cv-536

Commissioner of
Social Security,

            Defendant.

                                    ORDER
     This matter is before the court for consideration of the March
13, 2019, report and recommendation of the United States magistrate
judge to whom this case was referred pursuant to 28 U.S.C. §636(b).
The magistrate judge recommended that the plaintiff’s statement of
errors be overruled, and that the decision of the Commissioner be
affirmed.
     The report and recommendation specifically advised the parties
that failure to object to the report and recommendation within
fourteen days “will result in a waiver of the right to de novo
review by the District Judge and waiver of the right to appeal the
judgment of the District Court.”        Doc. 20, p. 31.    The time period
for filing objections to the report and recommendation has expired,
and no party has objected to the report and recommendation.
     The    court    adopts   the   report    and   recommendation   of   the
magistrate judge (Doc. 20).         Plaintiff’s statement of errors is
overruled, and the decision of the Commissioner is affirmed.              The
clerk shall enter judgment in favor of the Commissioner.

     It is so ordered.
Date: March 29, 2019           s/James L. Graham
                       James L. Graham
                       United States District Judge




                            2
